Citation Nr: 1456086	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-26 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a broken left pinky finger.

3.  Entitlement to a disability rating higher than 10 percent for left knee degenerative arthritis.

4.  Entitlement to a disability rating higher than 10 percent for right knee degenerative arthritis.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Clark W. Berry, Attorney at Law

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to June 1996, including service in the Southwest Asia Theater of Operations from December 1990 to May 1991.  Commendations and awards include a Southwest Asia Service Medal with 3 Bronze Service Stars and a Kuwait Liberation Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in July 2009 and September 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The July 2009 rating decision denied service connection for a left wrist condition and a broken left pinky finger; and the September 2011 rating decision denied a rating higher than 10 percent for left knee degenerative arthritis and a rating higher than 10 percent for right knee degenerative arthritis.  

In correspondence dated in November 2012 the Veteran's attorney withdrew the Veteran's request for a Board hearing.  

The Board notes that in correspondence dated in March 2012 the Veteran's attorney filed a notice of disagreement "with all Rating Decisions prior to 9/6/2011," but no action has been taken by the RO.  See 38 C.F.R. § 19.33.  Therefore, the Board does not have jurisdiction over this matter and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of a rating higher than 10 percent for left knee degenerative arthritis, a rating higher than 10 percent for right knee degenerative arthritis, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that any current left wrist disorder, including carpal traumatic arthritis, osteoarthritis left wrist, carpal dissociation, avascular necrosis, and nonunion of the left lunate bone, began during service or in the year after service, or is otherwise related to service.  

2.  The preponderance of the evidence is against a finding that a broken left pinky finger was incurred during active military service.  


CONCLUSIONS OF LAW

1.  A left wrist disability was not incurred, and may not be presumed to have been incurred, during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  A broken left pinky finger was not incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements were accomplished in a letter dated in April 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claim of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations.  

As regards VA's duty to assist, evidence necessary for resolution of these appeals has been obtained, including the Veteran's service treatment records and VA medical records.  The Veteran was also offered the opportunity to testify regarding his claims before a member of the Board, which he initially accepted, but subsequently withdrew.  Although the Veteran was not accorded a VA examination (McLendon) with regard to his claims for service connection, the Board finds that none is needed because, as explained below, the second criterion under McLendon is not met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (providing that the Secretary must provide a VA medical examination when there is . . . (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claim herein addressed on the merits, or argued that any error or deficiency in the accomplishment of the duties to notify and assist has prejudiced him in the adjudication of his appeals.  Accordingly, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran; and does not prohibit consideration of this matter on the merits.  The Board will therefore review the merits of the Veteran's claims, de novo.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (providing that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

II.  Service Connection

The Veteran seeks service connection for a left wrist disorder and a broken left pinky finger; both of which he says occurred during a basketball game when he "was going up for a rebound and a guy bridged [him] while [he] was in mid air;" causing him to fall to the ground with his hand extended to break his fall.  He adds that he was told at the time that he had "a bad sprang."

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).  

VA will also pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016; and that, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

Facts and Analysis

The Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Preliminarily, the Board notes that although this appeal for service connection involves a Persian Gulf War veteran, the lay and medical evidence shows that his musculoskeletal complaints are secondary to trauma and are of medically known etiology.  Accordingly, service connection under the presumptive provisions of 38 C.F.R. § 3.317 is not possible.  See 38 C.F.R. § 3.317 (pertaining to claims for service connection due to undiagnosed illness).

As for the merits of the claims, in correspondence dated in March 2009 the Veteran avowed that he had injured his left wrist and broken his left pinky finger during a game of basketball while he was stationed in Korea; however, VA treatment records dated in January 2009 document the Veteran as complaining of left wrist pain of some 5 weeks duration and denying any prior trauma; and in February 2009 the Veteran elaborated that he had injured his left wrist and broken his left pinky finger while moving equipment.  See VA treatment records dated in January and February, 2009.  In any event, service treatment records, which include numerous entries related to knee and ankle injuries sustained while playing basketball, contain no record of any complaints, diagnosis (x-ray or otherwise), or treatment involving the left wrist or hand/pinky finger.  There is also no record of any arthritis in the year after service.  Furthermore, given the wholly inconsistent accounts by the Veteran as to how and when his left wrist and pinky finger were injured; the abject lack of any records relating to the left wrist and/or pinky finger in the Veteran's substantial service medical file; and the total absence, by the Veteran's own account to the January 2009 VA physician, of any symptoms/problems with the left wrist or left pinky finger for more than 2 years after service, the Board finds that the Veteran's assertion of in-service incurrence is not credible.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, that is, because of possible bias or conflicting statements); see also Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (the credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Accordingly, service connection for a left wrist disability (presently diagnosed as carpal traumatic arthritis, osteoarthritis left wrist, carpal dissociation, avascular necrosis, and nonunion of the left lunate bone) or a broken left pinky finger on a direct basis under 38 C.F.R. § 3.303(a), or under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 is not warranted.

As for service connection for a disability first diagnosed after service (38 C.F.R. § 3.303(d)), there is, again, no evidence of any left wrist disorder, or a broken left pinky finger, prior to VA treatment records dated in January 2009; and this significant lapse in time after service militates heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  

To the extent that the Veteran himself suggests that he injured his wrist and broke his left pinky finger during service, or that his current problems relate back to some incident of service, the Board reiterates that he conversely asserts that he had no trauma to the wrist or finger before December 2008 (see January 2009 VA treatment record); so his lay opinion is of no probative weight.  See Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("[w]hether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board").  Moreover, there is no indication that he is otherwise qualified through specialized education, training, or experience to offer a medical opinion (Bostain v. West, 11 Vet. App. 124 (1998)), and he has provided no medical evidence in support of his claims.  Consequently, and as all the evidence does not favor the claim, the criteria for a graint of service connection under 38 C.F.R. § 3.303(d) are also not met.

The preponderance of the evidence is therefore against the claims.  Service connection for a left wrist disorder (presently diagnosed as carpal traumatic arthritis, osteoarthritis left wrist, carpal dissociation, avascular necrosis, and nonunion of the left lunate bone) and for a broken left pinky finger must therefore be denied and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left wrist disorder is denied.

Service connection for a broken left pinky finger is denied.


REMAND

VA treatment records dated after the Veteran's last VA examination in November 2010 document the Veteran as reporting that he was unable to work and was on short term disability secondary to his knee pain, and that he was planning on filing for permanent disability.  See August 12, 2011 VA treatment record.  And in a treatment record dated in August 2012 a VA social worker advised that she was in contact with the Social Security Administration and had assisted the Veteran in completing an application for Social Security disability benefits.  As there is an indication that the Veteran's bilateral knee condition has worsened since his last VA examination he should be re-examined.  38 C.F.R. § 3.327; see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (providing that a veteran is entitled to a new examination after a two-year period from the last VA examination to determine the current nature and severity of his service-connected disability).  In accordance with Rice v. Shinseki, the intertwined issue of TDIU should also be addressed.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability).  

On remand a request should be made for the Veteran's Social Security disability records (38 C.F.R. § 3.159(c)(2)), and VA treatment records dated after April 16, 2012.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the Veteran that apprises him of the information and evidence needed to substantiate his intertwined claim for TDIU.  

2.  Associate with the claims file, either physically or electronically, all of the Veteran's VA medical records dated after April 16, 2012.  Any pertinent private treatment records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran.  If no records are found, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the severity of his left and right knee conditions, to include their impact on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After completion of steps 1 through 3, accord the Veteran a VA examination with regard to his claims for an increased rating for his left and right knee degenerative arthritis disabilities, and the intertwined claim of entitlement to TDIU.  The examiner must review the claims file in conjunction with this examination, and discuss the Veteran's symptoms with the Veteran.  Examination findings, including the nature, frequency and severity of the Veteran's bilateral knee symptoms must be set forth.  The examiner is specifically requested to advise as follows:

a) in reporting the results of range of motion testing, state whether there is objective evidence of pain and identify the specific excursion(s) of motion, if any, accompanied by pain for each knee; and the point in range of motion testing when pain begins and ends for each knee.

b) State whether there is any incoordination, weakened movement and excess fatigability on use for each knee; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost for each knee.   

c) State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) for each knee; and, is so, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible, for each knee.  

d) state whether there is right knee instability, and whether there is left knee instability; and, if so, state whether the instability is best characterized as slight, moderate, or severe.  

The examiner must also 

e) opine as to the current level of impairment of the Veteran's service-connected left and right knee disabilities, singularly, and in combination, on his activities of daily living and his occupational functioning/employability; and

f)    taking into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities), opine as to whether it is at least as likely as not that Veteran's service-connected bilateral knee disabilities, in combination with his service-connected PTSD disability (presently rated as 50 percent disabling), renders him unable to secure or follow a substantially gainful occupation.  

A complete rationale for these opinions must be set forth in the examination report.  

NOTE:  If the VA knee examiner is unable to opine as to the combined effect of the Veteran's service-connected bilateral knee disabilities and his service-connected PTSD on his unemployability, refer the matter to a Vocational Rehabilitation special for the required TDIU opinion.

5.  After completion of all of the above and any other development deemed necessary, readjudicate the claims for a rating higher than 10 percent for left knee degenerative arthritis and a rating higher than 10 percent for right knee degenerative arthritis (including extra-schedular consideration); and then adjudicate the intertwined claim for TDIU (to include whether referral for an extra-schedular rating based on the combined effect of multiple service-connected disabilities is warranted).  If any of these benefits is denied, issue the Veteran and his attorney a Supplemental Statement of the Case and then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


